DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

    ATUL PATEL, RANJAN PATEL, husband and wife, and ATUL &
                   RANJAN FAMILY TRUST,
                         Appellants,

                                     v.

   PENINSULA BOYNTON PROPERTY, LLC, a Florida corporation,
PRACTICAL ELEMENTS, INC., a Florida corporation, MARK PORDES,
individually, FEDERICO DRADA, individually, and ADAM KAUFMAN,
                         individually,
                          Appellees.

                               No. 4D18-577

                              [October 4, 2018]

  Appeal of non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Edward A. Garrison, Judge; L.T.
Case No. 502017CA003901XXXXMB.

  Jeffrey M. Liggio of Liggio Law, West Palm Beach, and Philip M.
Burlington of Burlington & Rockenbach, P.A., West Palm Beach, for
appellants.

  Robert A. Stok and Brian H. McGuire of Stok Folk + Kon, Aventura, for
appellees.

PER CURIAM.

  Affirmed.

GROSS, TAYLOR and CONNER, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.